 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Daniel S. King,                                            Case No. 2:19-cv-01129-JAD-BNW

 4              Plaintiff
         v.                                                            Order Denying
 5                                                                  Motion to Extend Time
         City of Henderson,
 6                                                                       [ECF No. 12]
                Defendant
 7

 8             Plaintiff Daniel S. King moves 1 for a 60-day extension of his October 28, 2019, deadline

 9 to respond to the City of Henderson’s motion to dismiss. 2 But King did not sign and file his

10 extension request until the day after his response deadline ran. 3 Local Rule IA 6-1 states that “A

11 request made after the expiration of the specified period will not be granted unless the movant . .

12 . demonstrates that the failure to file the motion before the deadline expired was the result of

13 excusable neglect.” King did not even acknowledge the untimeliness of his motion, let alone

14 demonstrate excusable neglect. Accordingly, IT IS HEREBY ORDERED that the motion to

15 extend time [ECF No. 12] is DENIED. King must file a response to the motion to dismiss, or a

16 proper motion to extend the response deadline, by November 22, 2019, to avoid having the

17 motion to dismiss granted as unopposed.

18             Dated: November 18, 2019

19                                                             _________________________________
                                                                              _____________
                                                                                         _____
                                                                                            ________
                                                                                                  _ _
                                                               U.S. District Judge
                                                                               dge Jennifer
                                                                              udg
                                                                               dg    Jeenniiferr A. Dorsey
                                                                                                    Do
20

21
     1
22       ECF No. 12.
     2
         ECF No. 9.
23   3
       Compare docket entry at ECF No. 9 (setting a response deadline of 10/28/19) with ECF No. 12
     (reflecting a signing date of 10/29/19).
